J-A04033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEPHEN LEE DUTTER                         :
                                               :
                       Appellant               :   No. 1215 EDA 2019

         Appeal from the Judgment of Sentence Entered March 20, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0001460-2018



BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED MARCH 10, 2020

        Appellant, Stephen Lee Dutter, appeals from the judgment of sentence

in the Court of Common Pleas of Montgomery County Criminal Division,

following his bench trial convictions for driving under the influence of alcohol

or a controlled substance (DUI)/unsafe driving, driving without a license, and

driving while operating privilege is suspended or revoked (DUI-related).1 We

affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts of the case.         Therefore, we have no reason to restate them.

Procedurally, the Commonwealth charged Appellant with the above offenses

on October 19, 2017. Appellant proceeded to a bench trial, where the court

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S. §§ 3802(a)(1), 1501(a), and 1543(b)(1), respectively.
J-A04033-20



convicted Appellant of all charged offenses on March 20, 2019, and sentenced

him to a term of five days to six months’ for his DUI conviction, in addition to

a concurrent 60 days’ incarceration for driving with a suspended license (DUI-

related). The court also ordered Appellant to pay the costs of prosecution and

a fine.     Appellant’s conviction for driving without a license merged for

sentencing purposes. On April 17, 2019, Appellant timely filed a notice of

appeal.    The court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

complied.

      Appellant raises the following issue for our review:

          Was there sufficient evidence to establish that defendant
          drove the vehicle where police found him in the driver’s seat
          of a parked but running vehicle with tire tracks leading from
          the nearby road?

Appellant’s Brief at 1.

          A determination of evidentiary sufficiency presents a question
          of law. As such our standard of review is de novo and our
          scope of review is plenary. In reviewing the sufficiency of
          evidence, we must determine whether the evidence admitted
          at trial and all reasonable inferences drawn therefrom,
          viewed in the light most favorable to the Commonwealth as
          verdict winner, were sufficient to prove every element of the
          offense beyond a reasonable doubt.            The facts and
          circumstances established by the Commonwealth need not
          preclude every possibility of innocence. It is within the
          province of the fact-finder to determine the weight to be
          accorded to each witness’s testimony and to believe all, part,
          or none of the evidence. The Commonwealth may sustain its
          burden by proving every element of the crime by means of
          wholly circumstantial evidence. Moreover, as an appellate
          court, we may not re-weigh the evidence and substitute our
          judgment for that of the fact-finder.

                                      -2-
J-A04033-20



Commonwealth v. Russell, 209 A.3d 419, 426 (Pa. Super. 2019) (citations

omitted).

     The DUI statute in relevant part provides:

        § 3802. Driving under influence of alcohol or controlled
        substance

        (a) General impairment. –

        (1) An individual may not drive, operate or be in actual
        physical control of the movement of a vehicle after imbibing
        a sufficient amount of alcohol such that the individual is
        rendered incapable of safely driving operating or being in
        actual physical control of the movement of the vehicle.

75 Pa. C.S.A. § 3802(a)(1).

     Section 1543(b)(1) of the Motor Vehicle Code defines the offense of

driving while operating privilege is suspended or revoked as follows:

        § 1543. Driving while operating privilege is suspended or revoked

                                       ** *
        (b) Certain offenses.—

        (1) A person who drives a motor vehicle on a highway or
        trafficway of this Commonwealth at a time when the person’s
        operating privilege is suspended or revoked as a condition of
        acceptance of Accelerated Rehabilitative Disposition for a
        violation of section 3802 (relating to driving under influence
        of alcohol or controlled substance) or the former section
        3731, because of a violation of section 1547(b)(1) (relating
        to suspension for refusal) or 3802 or former section 3731 or
        is suspended under section 1581 (relating to Driver’s License
        Compact) for an offense substantially similar to a violation of
        section 3802 or former section 3731 shall, upon conviction,
        be guilty of a summary offense and shall be sentenced to pay
        a fine of $500 and to undergo imprisonment for a period of
        not less than 60 days nor more than 90 days.

75 Pa.C.S.A. § 1543(b)(1).

                                     -3-
J-A04033-20



      Section 1501(a) Driving Without a License of the Motor Vehicle Code

states the general rule that, “[n]o person, except those expressly exempted,

shall drive any motor vehicle upon a highway or public property in this

Commonwealth unless the person has a driver’s license valid under the

provisions of this chapter…”. 75 Pa. C.S.A. § 1501(a).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable William R.

Carpenter, we conclude Appellant’s issue merits no relief.       The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed June 27, 2019, at 3-7) (finding:

officer’s testimony established officer responded to single vehicle accident call

found Appellant sleeping in driver’s seat of car, with motor running, while

parked in a field near business center; officer observed tire tracks indicating

car went from Overbrook Road across Penn Street through a grass area and

came to stop; officer woke Appellant, who emerged from vehicle unsteady on

his feet, smelling like alcohol, with glassy eyes; Appellant seemed confused

and   could   not   answer   officer’s   questions;   Commonwealth    presented

Appellant’s certified driving record, showing Appellant was under DUI-related

suspension and his license had expired on June 19, 2011; that circumstantial

evidence demonstrated Appellant drove the vehicle; thus, evidence was

sufficient to sustain Appellant’s convictions for DUI, driving without a license,

and driving while operating privilege is suspended or revoked.) Accordingly,

we affirm on the basis of the trial court opinion.

                                         -4-
J-A04033-20



     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/20




                                 -5-
                                                                   Opinion02/24/2020 10:33 AM
                                                                  Circulated




       IN THE COURT OF COMMON PLEAS OF MONTGOl\lERY COUNTY
                           PENNSYLVANIA
                         CRIMINAL DIVISION


CO:tvlMONWEALTH OF PENNSYLVANIA                      CP-46-CR-0001460-2018

            v.
STEPHEN LEE DUTIER                                    1215 EDA 2019


                                    OPINION

CARPENTER J.                                         JUNE 27, 2019


                    FACTIJAL AND PROCEDURAL HISTORY

            Appellant, Stephen lee Dutter ("Dutter"), appeals from the ·

judgment of sentence entered on March 20, 2019, which was imposed directly

following his convictions of driving under the influence ("DUI") - general

impairment, driving without a hcense and driving while operating privileges are

suspended or revoked- DUI related. Dutter's sole issue on appeal challenges the
sufficiency of the evidence of all convictions based upon the lack of direct

evidence that he was the driver of the vehicle.           !


            The non-jury trial held on March 20, 2019, established the

following facts through the sole Commonwealth witness at trial, Officer \Villiam

Steinberg of the Hatfield Township Police Department. On September 23, 2017,
at about 5:15 a.m., Officer Steinberg responded to· a dispatch call of a one-

vehicle accident. (Bench Trial 3/20/19 pp. 4 - 6). Thedlspatch took him to the

location of the Fluid Energy Processing and Equipment Center at 2629 Penn
Street, Hatfield, Montgomery County. That's where the officer encountered

Dutter who appeared to be sleeping in the driver's seat and the vehicle's engine

was running. Id. at 6 - 8.

             At the scene, the officer observed tire tracks which he traced back

to a grass area on the property of Fluid Energy. Id. at 8. From the officer's

investigation the tracks were indicative that Dutter went from Overbrook Road

across Penn Street through the grass and then came to a stop. Id. Officer

Steinberg woke Dutter by knocking on the window several times. Id. at 8. The

officer requested Dutter's identification, and he provided a Pennsylvania

identification card. Id. at 9.

             Dutter at some point got out of the vehicle. Id. at 10. He was

unsteady on his feet, smelled like alcohol, and his eyes were glassy. Id. at 10.

Officer Steinberg asked Dutter what he was doing there and how he got there.

Id. Dutter seemed confused and couldn't give the officer a direct answer to his

questions. Id.

             Based upon the position of the vehicle, the engine running, the

strong odor of alcohol, glassy eyes, and unsteadiness, Officer Steinberg

suspected that Dutter had been driving under the influence of a controlled

substance or alcohol and requested him to undergo several filed sobriety tests.

Id. at 11 - 12. The field sobriety tests in combination of the other factors led

the officer to arrest Dutter for driving under the influence of alcohol. Id. at 12 -

13.



                                         2
             At trial, Officer Steinberg was questioned about Dutter's driving

record. At the time of this incident, Dutter's license was suspended, DUI

related. Id. at 13. His license had been suspended on December 18, 2008, and

had never been restored. Id. at 15 - 16. In fact, that license expired on June 19,

2011. Id. at 16.

             At the conclusion of the trial, this Court found Dutter guilty of the

aforementioned charges and sentenced him to an agreed upon term of five days

to six months' imprisonment. Id. at 39 - 40.

             A timely appeal was filed on April 17, 2019. This Court issued an

order directing Dutter to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Dutter complied and raised a sufficiency

challenge to all convictions.

                                       ISSUE
I.    Whether the evidence was sufficient to convict Dutter. when the
      circumstantial evidence established that he drove the vehicle.

                                   DISCUSSION

I.    The evidence was sufficient to convict Dutter, when the circumstantial
      evidence established that he drove the vehicle.

             The only issue that Dutter raises in this appeal was set forth in his

1925(b) statement as follows:


             There was insufficient evidence presented that Mr.
             Dutter drove a vehicle, a necessary element of each of
             the crimes for which Mr. Dutter was convicted. There
             was no direct evidence that Mr. Dutter ever drove the
             vehicle he was found asleep in.


                                         3
              The standard of review for a challenge to the sufficiency of the

evidence is to determine whether, when viewed in a light most favorable to the

verdict winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find each element of the crimes charged is

established beyond a reasonable doubt. See Commonwealth v. Dale. 836 A.2d

150, 152 (Pa. Super. 2003). "As an appellate court, we may not re-weigh the

evidence and substitute our judgment for that of the fact-finder. Any question

of doubt is for the fact-finder unless the evidence is so weak and inconclusive

that as a matter of law no probability of fact can be drawn from the combined

circumstances." Commonwealth v. Thomas. 988 A.2d 669, 670 (Pa. Super.

2009)(citations omitted).

              In this case, there is no question that there was no direct evidence

that established Dutter drove the vehicle.' Rather the issue is whether the

circumstantial evidence was sufficient to establish that fact for each conviction.

This Court determined that there was based upon the following rationale.

   a. DUI- General Impariment

              The Pennsylvania Vehicle Code defines DUI as follows:

              (a) General impairment.-

              (1)An individual may not drive, operate or be in actual
              physical control of the movement of a vehicle after
              imbibing a sufficient amount of alcohol such that the
              individual is rendered incapable of safely driving,
              operating or being in actual physical control of the
              movement of the vehicle.

        On cross-examination, Officer Steinberg admitted that he did not see Dutter operate the
vehicle. (Bench Trial 3/20/19 p. 18).

                                               4
75 Pa.CS.A. § 3802(a)(l).

            The term "operate" requires evidence of actual physical control of

the vehicle to be determined based upon the totality of the circumstances. "Our

precedent indicates that a combination of the following factors is required in

determining whether a person had actual physical control of an automobile: the

motor running, the location of the vehicle, and additional evidence showing

that the defendant had driven the vehicle." Commonwealth v. Williams,

941 A.2d 14, 27 (Pa.Super. 2008) (internal citations and some quotation marks

omitted). "The Commonwealth can establish that a defendant had 'actual

physical control' of a vehicle through wholly circumstantial evidence." Id.

Furthermore, a police officer may utilize both his experience and personal

observations to render an opinion as to whether a person is intoxicated. Id.

            At trial, Officer Steinberg responded to a call for a one-vehicle

accident. When he arrived on the scene he found Dutter sleeping behind the

wheel in the driver's seat and the motor was running. He was also able to trace

back the tire tracks from Dutter's car. This indicated that Dutter had driven

across a grass area to his final resting place at the Fluid Energy Processing and

Equipment Center at about 5:15 in the morning. The officer had to wake up

Dutter in order to ask him for his identification. This Court found that this was

sufficient circumstantial evidence that Dutter actually operated the vehicle, i.e.,

that he was the driver of the vehicle.




                                         5
   b. Driving Without a License and Driving While Operating Privileges Are
      Suspended or Revoked-DUI Related

            Under the Pennsylvania Vehicle Code, a defendant is guilty of

driving without a license as follows:

            (a) General rule+No person, except those expressly
            exempted, shall drive any motor vehicle upon a
            highway or public property in this Commonwealth
            unless the person has a driver's license valid under the
            provisions of this chapter ...

75 Pa.CS. § l 501(a).

             Section l 543(b)(l)(i) of the Vehicle Code, driving while operating

privilege is suspended or revoked, DUI-related, provides, in relevant part:

             (i) A person who drives a motor vehicle on a
            highway or trafficway of this Commonwealth at
            a time when the person's operating privilege is
            suspended or revoked ... [ ]relating to driving
            under influence of alcohol or controlled
            substance[ ] ... shall, upon a first conviction, be
            guilty of a summary offense and shall be
            sentenced to pay a fine of $ 500 and to undergo
            imprisonment for a period of not less than 60
            days nor more than 90 days.

75 Pa.CS.A. § l 543(b)(l)(i). The critical element, in this case, is whether Dutter

was driving. Commonwealth v. Costa-Hernandez, 802 A.2d 671, 673 (Pa.Super.

2002). In order to prove that one "drives" a vehicle, the Commonwealth must

prove that the car was in motion at the time in question. Id. at 674. The

Commonwealth need not produce direct evidence of driving, but may instead

rely on circumstantial evidence creating the inference that the vehicle had been

in motion in order to meet its evidentiary burden. Id.



                                         6
             In this case, for all of the reasons that were set forth above, there

was sufficient circumstantial evidence that Dutter was in fact the driver of the

vehicle to sustain his convictions.

                                   CONCLUSION

             Based on the forgoing analysis, Dutter's judgment of sentence

imposed on March 20, 2019, should be affirmed.


                                              BY THE COURT:




                                                    wJr){z�
                                              WILLIAM R. CARPENtER   J.
                                              COURT OF COMMON PLEAS
                                              MONTGOMERY COUNTY
                                              PENNSYLVANIA
                                              3grn JUDICIAL DISTRICT

Copies sent on June 27, 2019
By Interoffice Mail to:
Court Administration
Katherine E. Ernest, Esquire, Assistant Public Defender

By First Class Mail to:
Stephen Lee Dutter
3 31 Golf Road
Tamaqua, PA 18252




                                          7